*696OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was surety on a bond for Ronald Lynn Nash. The trial court ordered the bond forfeited and entered a final judgment against appellant and others in the amount of $110,645. This judgment was affirmed. Nash v. State, 811 S.W.2d 698 (Tex.App.—Houston [14th] 1991).
Appellant filed a petition for discretionary review of this opinion. The petition was granted October 16, 1991, to determine the effect of Matyastik v. State, 811 S.W.2d 102 (Tex.Cr.App.1991), on the validity of Article 22.16(a), V.A.C.C.P. Appellant has now filed a motion to dismiss his petition. We grant appellant’s motion.
Appellant’s petition for discretionary review is dismissed.